Fish, J.
The plaintiff’s petition not showing that, in doing the acts from which the injury whereof she complains resulted, she either acted under duress or .was influenced by the alleged fraudulent conduct of the defendant’s agents, no cause of action was set forth, and the court did not err m sustaining the demurrer to the petition.

Judgment affirmed.


All the Justices concurring.

S. T. Kingsbery & Son and W. S. Humphreys, for plaintiff.
Smith, Hammond & Smith and A. T. Woodward, for defendant.